                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                        Plaintiff,

v.                                                                       Case No. 10-10186-01-JWB

RAYMOND L. ROGERS,

                        Defendant.


                                 MEMORANDUM AND ORDER

        This matter is before the court on Defendant’s motion for leave to appeal in forma pauperis

(“IFP”) (Doc. 207.) For the reasons stated below, the motion is DENIED.

        In a Memorandum and Order filed December 13, 2018, (Doc. 201), the court dismissed

Defendant’s most recent motion to vacate sentence (Doc. 200) on the grounds that it was a second

or successive § 2255 motion over which this court lacks jurisdiction. The court also denied a

certificate of appealability. (Doc. 201 at 4.) Defendant subsequently filed a notice of appeal (Doc.

203), and he now moves for leave to appeal IFP. (Doc. 207.)

        Under the governing IFP statute, a district court may authorize a person to appeal without

prepayment of fees if the person makes the requisite showing of an inability to pay the fees

associated with the appeal. 28 U.S.C. § 1915(a). An appeal may not be taken IFP, however, “if

the trial court certifies in writing that it is not taken in good faith.” Id., § 1915(a)(3). See also Fed.

R. App. P. 24(a)(3) (party previously permitted to proceed IFP may do so on appeal unless the

district court certifies the appeal is not taken in good faith). Thus, “to succeed on a motion to

proceed IFP, the movant must show a financial inability to pay the required filing fees, as well as

the existence of a reasoned, nonfrivolous argument on the law and facts in support of the issues
raised in the action.” United States v. Garcia, 164 F. App’x 785, 787, n. 1 (10th Cir. 2006) (quoting

Lister v. Dep’t of Treasury, 408 F.3d 1309, 1311 (10th Cir. 2005)).

       Defendant has made no showing of a reasoned, nonfrivolous argument in support of any

issue on appeal. His motion to proceed IFP merely asserts that “[t]he District Court ‘erred’” in

dismissing his § 2255 motion. (Doc. 207 at 1.) Pursuant to 28 U.S.C. § 1915(a)(3) and Fed. R.

App. P. 24(a)(3), the court certifies that an appeal of this matter is not taken in good faith, as

Defendant has cited no colorable basis in law or fact for an appeal of any issues raised in his

motion. See Doc. 201 at 3 (“Defendant’s claim … is contrary to well-established law.”)

       IT IS THEREFORE ORDERED this 20th day of February, 2019, that Defendant’s Motion

for Leave to Appeal In Forma Pauperis (Doc. 207) is DENIED. In accordance with Fed. R. App.

P. 24(a)(4), the Clerk of the Court shall immediately notify the parties and the Tenth Circuit Court

of Appeals of this order. Pursuant to Fed. R. App. P. 24(a)(5), Defendant may file a motion to

proceed on appeal IFP in the Tenth Circuit Court of Appeals within thirty days after service of the

aforementioned notice.

                                                      ___s/ John W. Broomes____________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 2
